NO.
12-07-00094-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
HOME STATE COUNTY
MUTUAL INSURANCE
COMPANY,        §          APPEAL FROM THE 273RD
APPELLANT/CROSS-APPELLEE
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
GEORGE HORN, JR.,
INDIVIDUALLY
AND AS ASSIGNEE OF
BURRELL ROWE,
AS ADMINISTRATOR OF THE
ESTATE            §          SABINE COUNTY, TEXAS
OF ERIC A. HULETT,
DECEASED, AND
BURRELL ROWE, AS
ADMINISTRATOR
OF THE ESTATE OF ERIC
A. HULETT,
DECEASED,
APPELLEES/CROSS-APPELLANTS
 


















 
 

MEMORANDUM OPINION
PER CURIAM




            Cross-Appellants/Appellees
George Horn Jr. and Burrell Rowe1 have filed a motion to dismiss their
appeal.  In their motion, they allege
that their appeal is now unnecessary because of certain actions by the trial
court.  A copy of their motion has been
served on all opposing counsel, and Cross-Appellants/Appellees allege in their
motion that opposing counsel does not oppose the dismissal. 
            Because
Cross-Appellants/Appellees have met the requirements of Texas Rule of Appellate
Procedure 42.1(a)(1), the motion is granted and Cross-Appellants/Appellees’
appeal is dismissed.  This dismissal does
not affect Appellant’s pending appeal.
Opinion delivered December
21, 2007.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
(PUBLISH)




1 George Horn, Jr. is a party to this
appeal in his individual capacity as well as in his capacities as assignee of
Burrell Rowe and as administrator of the estate of Eric A. Hulett,
deceased.  Burrell Rowe is a party in his
capacity as administrator of the estate of Eric A. Hulett, deceased.